Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), is hereby made this 3rd
day of September, 2020, between UroGen Pharma, Inc., a wholly owned subsidiary
(the “Subsidiary”) of UroGen Pharma, Ltd. (the “Parent”, and the Subsidiary and
the Parent together, the “Company”), and Molly Henderson (the “Executive”)
(collectively, the “Parties”).

WHEREAS, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

WHEREAS, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.    Employment by the Company.

1.1    Position. Executive shall serve as the Company’s Chief Financial Officer.
Executive’s employment with the Company shall commence on October 1, 2020 (the
“Start Date”). During Executive’s employment with the Company, Executive will
devote Executive’s best efforts and substantially all of Executive’s business
time and attention to the business of the Company, except for (i) approved
outside activities (e.g., existing board positions, charitable activities,
conferences, events, etc.), and (ii) approved vacation periods, reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies, and as otherwise permitted by this Agreement.

1.2    Duties and Location. Executive shall perform such duties as are typically
required by a Chief Financial Officer, including, in coordination with
department heads, alignment and execution oversight of the Company’s key efforts
in order to help meet its short and long-term business goals and objectives and
measuring and reporting on the Company’s operational performance. Executive will
report to the Company’s Chief Executive Officer. Executive’s primary work
location will be the Company’s Princeton, NJ office (or company’s corporate
headquarters location) and Executive’s home office, as mutually agreed

1.3    Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from, or are in
conflict with, the Company’s general employment policies or practices, this
Agreement shall control.



--------------------------------------------------------------------------------

2.    Compensation.

2.1    Salary. For services to be rendered hereunder, Executive shall receive a
base salary at the rate of $430,000.00 per year (the “Base Salary”), subject to
standard payroll deductions and withholdings and payable in accordance with the
Company’s regular payroll schedule.

2.2    Signing Bonus. The Company will pay Executive a one-time Signing Bonus of
$100,000.00, and such payment is subject to standard payroll deductions and
withholdings (the “Signing Bonus”). The Signing Bonus will be paid to Executive
in advance of being earned, within thirty (30) days after Executive’s Start
Date. Executive will earn the Signing Bonus if Executive remains continuously
employed with the Company through the one-year anniversary of the Start Date. If
Executive resigns from employment with the company without Good Reason or the
Company terminates Executive’s employment for Cause, in each case prior to the
first anniversary of the Start Date, Executive must repay the Signing Bonus in
full to the Company within ten (10) business days after the date on which
Executive’s employment terminates.

2.3    Annual Bonus. Executive will be eligible for an annual discretionary
bonus, with an annual target of 50% of Executive’s Base Salary (the “Annual
Bonus”), pro-rated in the case of a partial calendar year. Whether Executive
receives an Annual Bonus for any given year, and the amount of any such Annual
Bonus, will be determined by the Company, with input from the Company’s Board of
Directors, in its sole discretion based upon the Company’s and Executive’s
achievement of goals and objectives to be determined on an annual basis by the
Company in a manner consistent with other senior management. Except as outlined
in Section 5.2, Executive must remain an active employee through the end of any
given calendar year in order to earn an Annual Bonus for that year and any such
bonus will be paid prior to March 15 of the following year.

3.    Standard Company Benefits. Executive shall be eligible to participate in
all employee benefit programs which are made available generally to the
Company’s U.S.-based senior executive group, on a basis comparable to such
group. Employee shall be eligible to receive two hundred (200) hours of paid
time off (PTO) hours annually, in accordance with the Company’s paid time off
policy. The Company reserves the right to cancel or change the benefit plans or
programs it offers to its employees at any time, provided that such cancellation
or change is generally applicable to the Company’s U.S.-based senior executive
group participating in such plan or program.

4.    Equity.

4.1    Subject to approval by the Board of Directors of the Parent, Executive
shall be granted an option to purchase 60,000 of the Company’s ordinary shares,
par value NIS 0.01 (the “Ordinary Shares”) in the Parent at the fair market
value on the date of grant (the “Option”) and 15,000 restricted stock units of
the Parent (the “RSU”). The Option and RSU shall be governed in all respects by
the terms of the governing plan documents and option and restricted stock
agreements between Executive and the Parent. Employee equity



--------------------------------------------------------------------------------

grants are made periodically at the discretion of the board of directors,
typically on a quarterly basis. These equity grants are intended to be a
material inducement to Executive’s acceptance of employment with the company.
The Option and RSU will vest over 3 years - 1/3 will vest on the first
anniversary of the Vesting Commencement Date, and 1/3 of the Option and RSU will
vest annually thereafter for the remaining two (2) years. Executive will be
eligible for consideration for annual grants of additional equity awards
pursuant to the process applicable to other members of the executive leadership
team, with the terms of any such grants to be determined in the sole discretion
of the Board. Target value of annual awards are at the discretion of the board
but will target range equal to target bonus value. i.e. 50% of annual salary.

5.    Termination of Employment; Severance.

5.1    At-Will Employment. Executive’s employment relationship is at-will.
Either Executive or the Company may terminate the employment relationship at any
time, with or without Cause or advance notice.

5.2    Termination By Company Without Cause; Termination by Executive With Good
Reason; Death or Disability

(i)    The Company may terminate Executive’s employment with the Company at any
time without Cause (as defined below). Executive may terminate his/her
employment at any time for Good Reason, as defined below. Executive’s employment
with the Company may also be terminated due to Executive’s death or Disability.
For this purpose, “Disability” shall mean that Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, and shall
be determined in the good faith and reasonable discretion of the Board.

(ii)    In the event Executive’s employment with the Company is terminated by
the Company without Cause, by Executive for Good Reason, or by reason of
Executive’s death or Disability, then provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), and provided that Executive remains in compliance
with the terms of this Agreement, the Company shall provide Executive with the
following Severance Benefits:

(a)    The Company shall pay Executive, as severance, the equivalent of six
(6) months of Executive’s base salary in effect as of the date of Executive’s
employment termination (without taking into account any reduction in salary
constituting Good Reason), subject to standard payroll deductions and
withholdings (the “Severance”). The Severance will be paid as a continuation on
the Company’s regular payroll, beginning on the sixtieth (60th) day following
Executive’s Separation from Service, provided the Separation Agreement (as
discussed in Paragraph 6) has become effective.



--------------------------------------------------------------------------------

(b)    The Company shall pay Executive a pro-rata bonus through the date of
termination, which bonus shall be paid only to the extent earned based on actual
Company performance, not to exceed 100% of the target (with any individual
performance component deemed achieved), on the date in the year following
termination on which bonuses are paid to other senior executives of the Company
(but in any event prior to March 15 of such year), provided the Separation
Agreement (as discussed in Paragraph 6) has become effective.

(c)    The Company shall pay Executive any annual bonus earned with respect to
the year preceding the year of termination, if not already paid by the date of
termination, which amount shall be paid on the sixtieth (60th) day following
Executive’s Separation from Service, provided the Separation Agreement (as
discussed in Paragraph 6) has become effective.

(d)    The vesting of any of Executive’s unvested restricted shares and options,
including the Option, shall be accelerated by one (1) quarter, such that 8.33%
of the then-unvested restricted shares and options shall be deemed immediately
vested and exercisable as of Executive’s last day of employment.

(e)    The Company shall reimburse Executive the amount of any COBRA
continuation premium payments made by Executive during the six (6) month period
following the date of termination, or the period ending when Executive becomes
eligible for comparable group medical benefits coverage from another source
(whichever comes first).

5.3    Resignation by Executive Without Good Reason; Termination by the Company
for Cause

(i)    The Company may terminate Executive’s employment with the Company at any
time for Cause and Executive may resign at any time.

(ii)    If Executive resigns or the Company terminates Executive’s employment
for Cause, then (i) Executive will no longer vest in additional unvested
portions in the Option and the RSU, (ii) all payments of compensation by the
Company to Executive hereunder will terminate immediately (except as to amounts
already earned), and (c) Executive will not be entitled to any Severance
Benefits. In addition, Executive shall resign from all positions and terminate
any relationships as an employee, advisor, officer or director with the Company
and any of its affiliates, each effective on the date of termination.

6.    Conditions to Receipt of Severance Benefits. The receipt of the Severance
Benefits will be subject to Executive signing and not revoking a separation
agreement and release of claims in a form reasonably satisfactory to the Company
(the “Separation Agreement”). No Severance Benefits will be paid or provided
until the Separation Agreement becomes effective. Executive shall also resign
from all positions and terminate any relationships as an employee, advisor,
officer or director with the Company and any of its affiliates, each effective
on the date of termination.



--------------------------------------------------------------------------------

7.    Benefits in Connection with a Change of Control.

7.1    Termination of Employment in Connection with a Change of Control. If
there is a Change of Control (as defined below) and (i) Executive’s employment
is terminated Without Cause (as defined below), or (ii) Executive terminates
his/her employment with Good Reason (as defined below), in either case within
three (3) months prior to, or twenty-four (24) months following the effective
date of the Change of Control, and provided a Separation Agreement (as discussed
in Section 6) has become effective, then, in substitution for any benefits
provided in Section 5.2, Executive shall be entitled to the following benefits:
(A) a lump sum payment equal to the sum of (y) 12 months of Executive’s
then-current annual Base Salary and (z) 100% of the current target bonus
percentage of Executive’s current annual Base Salary, to be made not later than
60 days following Executive’s date of termination; and (B) the amount of any
COBRA continuation premium payments made by Executive during the twelve
(12) month period following the date of termination, or the period ending when
Executive becomes eligible for comparable group medical benefits from another
source (whichever comes first). For avoidance of doubt, under no circumstances
shall Executive receive benefits under both this Section 7.1 and Section 5.2.

7.2    Acceleration of Options; Change of Control. If the Company terminates
Executive’s employment with the Company without Cause, or Executive resigns for
Good Reason, in either case within three (3) months prior to, or twenty-four
(24) months following the closing of a Change of Control (as defined below),
then in addition to the benefits set forth in Section 7.1 and pursuant to the
terms of Section 6, the Company will fully accelerate the vesting of the Options
and the RSU, as well as any other equity interests granted to Executive, such
that 100% of the then-unvested shares subject to the Options and the RSU (or
other equity interests) will be deemed vested and exercisable as of Executive’s
last day of employment.

8.    Section 409A. It is intended that all of the Severance Benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred



--------------------------------------------------------------------------------

compensation”, then to the extent delayed commencement of any portion of such
payments is required in order to avoid a prohibited distribution under Code
Section 409A(a)(2)(B)(i) and the related adverse taxation under Section 409A,
such payments shall not be provided to Executive prior to the earliest of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation. Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Paragraph shall be paid in a lump sum to Executive, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

9.    Definitions.

9.1    Change of Control. For purposes of this Agreement, “Change of Control”
shall mean: the acquisition of the Company or the Parent by another entity by
means of any transaction or series of related transactions approved by the Board
of Directors of the Parent to which the Parent is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation, but
excluding any sale of stock for capital raising purposes) other than a
transaction or series of transactions in which the holders of the voting
securities of the Parent outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of Ordinary Shares in the Company held by such holders
prior to such transaction, at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such transaction or series of transactions.

9.2    Cause. For purposes of this Agreement, “Cause” for termination will mean:
(a) commission of any felony, or other crime involving dishonesty;
(b) participation in any fraud against the Company; (c) material breach of
Executive’s duties to the Company; (d) intentional and material damage to any
property of the Company; (e) misconduct or other violation of Company policy
that causes material harm to the Company; (f) material breach of any material
written agreement with the Company or any material written Company policy; and
(g) conduct by Executive which in the good faith and reasonable determination by
the Board of Directors demonstrates gross unfitness to serve. An event described
in (c), (d), (f) and (g) shall not be treated as “Cause” until after Executive
has been given written notice of such event, failure, conduct or breach and
Executive fails to cure such event, failure, conduct or breach within 30 days
from such written notice; provided, however, that such 30-day cure period shall
not be required if the event, failure, conduct or breach is incapable of being
cured.

9.3    Good Reason. For purposes of this Agreement, “Good Reason” for
resignation will mean: (a) a material reduction in Executive’s responsibilities,
authorities, title or reporting relationship; (b) the requirement that Executive
routinely report to work at a location that is greater than 50 miles from her
current residence; or (c) material breach by



--------------------------------------------------------------------------------

the Company of any material agreement between Executive and the Company,
including this Agreement. In order for Executive to resign for Good Reason,
Executive must provide written notice to the Company’s Board or Chief Executive
Officer within 90 days after the first occurrence of the event giving rise to
Good Reason setting forth the basis for Executive’s resignation. Executive must
then allow the Company at least 45 days from receipt of such written notice to
cure such event, and if such event is not reasonably cured by the Company within
such 45 day period (the “Cure Period”), Executive must then resign from all
positions Executive then holds with the Company not later than 90 days after the
expiration of the Cure Period.

10.    Proprietary Information Obligations. In connection with Executive’s
employment with the Company, Executive will receive and have access to Company
confidential information and trade secrets. Accordingly, enclosed with this
Agreement is an Employee Proprietary Information, Inventions, Non-Solicitation
and Non-Competition Agreement (the “Confidentiality Agreement”) which contains
restrictive covenants and prohibits unauthorized use or disclosure of the
Company’s confidential information and trade secrets, among other obligations.
Executive agrees to review the Confidentiality Agreement and only sign it after
careful consideration.

11.    Outside Activities During Employment

11.1    Non-Company Business. Except with the prior written consent of the
Company, which will not unreasonably be withheld, Executive will not during the
term of Executive’s employment with the Company undertake or engage in any other
employment, occupation or business enterprise, other than ones in which
Executive is a passive investor or received written clearance from the Company.
Executive may engage in civic and not-for-profit activities, so long as such
activities do not materially interfere with the performance of Executive’s
duties hereunder.

12.    Dispute Resolution. To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement, the
Confidentiality Agreement, or Executive’s employment, or the termination of
Executive’s employment, including but not limited to all statutory claims, with
the exception of discrimination and harassment claims, will be resolved pursuant
to the Federal Arbitration Act, 9 U.S.C. §1-16 (the “FAA”), and to the fullest
extent permitted by law, by final, binding and confidential arbitration by a
single arbitrator conducted in New York, New York by Judicial Arbitration and
Mediation Services Inc. (“JAMS”) under the then applicable JAMS rules (at the
following web address: https://www.jamsadr.com/rules-employment-arbitration/);
provided, however, this arbitration provision shall not apply to sexual
harassment and discrimination claims to the extent prohibited by applicable law
that is not preempted by the FAA (collectively, “Excluded Claims”). A hard copy
of the rules will be provided to Executive upon request. A hard copy of the
rules will be provided to Executive upon request. By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such



--------------------------------------------------------------------------------

dispute through a trial by jury or judge or administrative proceeding. In
addition, all claims, disputes, or causes of action under this section, whether
by Executive or the Company, must be brought in an individual capacity, and
shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity. The Arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding. To the extent that the preceding sentences
regarding class claims or proceedings are found to violate applicable law or are
otherwise found unenforceable, any claim(s) alleged or brought on behalf of a
class shall proceed in a court of law rather than by arbitration. The Company
acknowledges that Executive will have the right to be represented by legal
counsel at any arbitration proceeding. Questions of whether a claim is subject
to arbitration under this Agreement) shall be decided by a federal court in the
State of New York. However, procedural questions which grow out of the dispute
and bear on the final disposition are matters for the arbitrator. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law;
(b) issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award; and (c) be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law. Executive and the Company shall equally share all JAMS’
arbitration fees. To the extent JAMS does not collect or Executive otherwise
does not pay to JAMS an equal share of all JAMS’ arbitration fees for any
reason, and the Company pays JAMS Executive’s share, Executive acknowledges and
agrees that the Company shall be entitled to recover from Executive half of the
JAMS arbitration fees invoiced to the parties (less any amounts Executive paid
to JAMS) in a federal or state court of competent jurisdiction. Except as
modified in the Confidentiality Agreement, each party is responsible for its own
attorneys’ fees. Nothing in this Agreement is intended to prevent either
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Any awards or
orders in such arbitrations may be entered and enforced as judgments in the
federal and state courts of any competent jurisdiction. To the extent applicable
law prohibits mandatory arbitration of Excluded Claims and is not preempted by
the FAA, in the event Executive intends to bring multiple claims, including one
or more Excluded Claims, the Excluded Claim(s) may be publicly filed with a
court, while any other claims will remain subject to mandatory arbitration.

13.    General Provisions.

13.1    Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

13.2    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or



--------------------------------------------------------------------------------

unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
to the extent possible in keeping with the intent of the parties.

13.3    Waiver. Any waiver of any breach of any provisions of this Agreement
must be in writing to be effective, and it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

13.4    Complete Agreement. This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

13.5    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

13.6    Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

13.7    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his/her duties hereunder and he/she may not
assign any of his/her rights hereunder without the written consent of the
Company, which shall not be withheld unreasonably.

13.8    Tax Withholding and Indemnification. All payments and awards
contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities. Executive acknowledges and agrees that the
Company has neither made any assurances nor any guarantees concerning the tax
treatment of any payments or awards contemplated by or made pursuant to this
Agreement. Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

13.9    Insurance and Indemnification. The Company agrees to indemnify Executive
in accordance with Company policy and applicable laws with respect to any acts
or omissions Executive may have committed in his/her capacity as an office
holder of the Company, and to include his/her in the Company’s existing D&O
insurance policy in accordance with Company policy and applicable laws.



--------------------------------------------------------------------------------

13.10     Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
New York.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

UROGEN PHARMA, INC. By:  

/s/ Liz Barrett

  Liz Barrett   Chief Executive Officer

 

EXECUTIVE

/s/ Molly Henderson

Molly Henderson